The decree in this case dismissing the Bill of Complaint filed for the purpose of having reformed an insurance policy and to have a decree against the appellee in favor of the appellants for the amount of the obligation of the policy, should be reversed on authority of the opinion and judgment in the case of Urbaine Insurance Company, a corporation, v. Elsie J. Combs, et al., filed in this Court on February 11th, 1933.
It is so ordered.
Reversed. *Page 29 
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., not participating.